DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s amendments and remarks filed on 5/03/2022. Claims 1–7 have been amended, and claims 8–9 have been added. Claims 1–9 are pending and examined below.

Response to Remarks
Response to Remarks on Claim Interpretation
The remarks filed on 5/03/2022 have been fully considered but are unpersuasive.
	Applicant argues that the claim elements interpreted under 35 U.S.C. § 112(f) in the Non-Final Office Action have been amended for clarity, and thus the § 112(f) interpretation is no longer applicable.
	Examiner respectfully disagrees. The claim elements “a location history acquisition part”, “an estimating part”, “a schedule acquisition part”, “a determining part”, “a searching part”, “a calculating part”, and “an entry part” invoke 112(f) interpretation because they are claim limitations which use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. As a matter of fact, the preambles of the independent claims suggest that the CPU is distinct from the recited parts. That is, it appears that the CPU executes software on behalf of these various parts in an indirect manner. With the above in mind, Applicant’s amendments do not obviate the invocations of § 112(f). In regards to each of the above-referenced claim elements, Applicant’s amendments neither provide sufficient structure to perform the recited function nor structural modifiers.
	Accordingly, the 35 U.S.C. § 112(f) claim interpretations pertaining to claims 1–9 stand.

Response to Remarks on Objection to Specification
The remarks filed on 5/03/2022 in regards to the specification objection have been fully considered but are moot because a new ground of objection is raised.
	Examiner acknowledges that the amended abstract does not exceed 150 words. Accordingly, the objection to the abstract on the ground that it exceeds 150 words is moot.
	However, Examiner notes that the new abstract raises a new ground of objection. Namely, the recitation “an schedule management system” appears to be a grammatical typo. 
Accordingly, the abstract stands objected.

Response to Remarks on Claim Objections
The amendments and remarks filed on 5/03/2022 in regards to the claim objections are accepted. 
	Examiner acknowledges that Applicant’s amendments address the antecedent basis issues raised in the Non-Final Office Action. Therefore, the objections to claims 1 and 3 are rendered moot.
	Accordingly, the claim objections of claims 1 and 3 are withdrawn.

Response to Remarks on 35 U.S.C. § 112(b) Rejections
The amendments and remarks filed on 5/03/2022 in regards to the claim rejections of claims 1–7 under 35 U.S.C. § 112(b) are accepted.
	Examiner acknowledges that the claim element “necessary” has been deleted from claim 1. Thus, the claim rejection under § 112(b) in regards to this claim element is moot.
	Accordingly, the claim rejections of claims 1–7 are withdrawn. 

Response to Remarks on 35 U.S.C. § 101 Rejections
The amendments and arguments filed on 5/03/2022 in regards to the claim rejections of claims 1–7 under 35 U.S.C. § 101 have been fully considered but are unpersuasive.
	Applicant argues that the editing of “schedule information of the user to add a travel event generated to include indication of the departure time” entails a practical application, thus rendering the claims patent eligible at Step 2A Prong 2 of the Alice/Mayo test. Applicant argues in the alternative that this claim limitation is an additional element that is significantly more than a mental process, thus rendering the claims patent eligible at Step 2B of the Alice/Mayo test. Furthermore, Applicant argues that the recited editing is a meaningful limitation such that the claim does not monopolize a mental process.
	Examiner respectfully disagrees. Editing of “schedule information of the user to add a travel event generated to include indication of the departure time” is an abstract idea. Under the broadest reasonable interpretation of the claim, this claimed limitation can be performed in the human mind, or by a human using a pen and paper. For instance, a human mind is capable of determining and analyzing certain parameters—for example, a departure time—and associating the parameters with schedule information, such as associating a certain departure time with a certain event. 
	The claim limitation is neither integrated into a practical application nor does it recite an additional element that is significantly more than a mental process. Limitations that the MPEP points to as indicative of integrating a judicial exception into a practical application include: an improvement in the functioning of a computer, or an improvement to other technology or technical field; applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; and so forth. See MPEP 2106.04(d). Examiner respectfully submits that the claim limitation does not fit into any of these characterizations. Rather, the claim limitation cannot be considered more than mere instructions to apply the judicial exception using generic computer components (i.e., a central processing unit (CPU); software instructions; an entry part; etc.). Specifically, the claim limitation is directed towards providing software instructions to perform the abstract idea of editing schedule information through generic computer components such as a CPU and an entry part. As the claim limitation cannot be considered more than mere instructions to apply the judicial exception using generic computer components, the claim limitation is neither integrated into a practical application nor does it recite an additional element that is significantly more than a mental process. 
	The claim limitation monopolizes a judicial exception. As shown above, the claim limitation is neither integrated into a practical application nor imposes a meaningful limit on the judicial exception. As these criteria are not met, the claim cannot be considered more than a drafting effort designed to monopolize the judicial exception. 
	Accordingly, the rejections of claims 1–7 under 35 U.S.C. § 101 stand.  

Response to Remarks on 35 U.S.C. § 103 Rejections
Applicant’s arguments and amendments filed on 5/03/2022 in regards to the previous 35 U.S.C. § 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The abstract of the specification is objected to because of informalities. Namely, the recitation “an schedule management system” appears to be a grammatical typo.
	Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a location history acquisition part,” “an estimating part,” “a schedule acquisition part,” “a determining part,” “a searching part,” “a calculating part,” and “an entry part” in claims 1–9. 
The corresponding structure described in the specification as performing the claimed function at least includes:
“The location history acquisition part 101, the estimating part 102, the schedule acquisition part 103, the determining part 104, the searching part 105, the calculating part 106 and the schedule entry part 107 can be implemented by the CPU 11 of the information processing apparatus 10 executing programs stored on the storage device 12.” Disclosure PGPUB, ¶ 29. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of managing a schedule with automatic travel plan augmentation without significantly more.
Independent claims 1, 6, and 7 recite: 
“acquir[ing] a history of location information,”
“estimat[ing] a location of the user,”
“acquir[ing] … a scheduled event,”
“determin[ing] a starting point,”
“identif[ying] a route,”
“determin[ing] a travel time,”
“calculat[ing] a departure time,” and
“edit[ing] the schedule information.”
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of mere data gathering—i.e., acquiring a history of location information and acquiring a scheduled event. But for the mere data gathering, estimating, determining, identifying, and calculating are drawn to some form of either observation, evaluation, or judgment, all of which have been held to be abstract ideas and ineligible subject matter. Furthermore, editing schedule information can be performed in the human mind, or by a human using a pen and paper. For instance, a human mind is capable of determining and analyzing certain parameters—for example, a departure time—and associating the parameters with schedule information, such as associating a certain departure time with a certain event. If a claim limitation under its broadest reasonable interpretation can be performed in a human mind—that is, the claim limitation is a mental process—then the claim limitation is an abstract idea.
The judicial exception is not integrated into a practical application. The claim recites generic computing components—i.e., a central processing unit, software instructions, a location history acquisition part, an estimating part, a schedule acquisition part, a determining part, a searching part, a calculating part, and an entry part—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. 
Claims 2–5 and 8–9 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e., estimating a travel means, determining a travel means, identifying a route, and analyzing whether the history of the location information satisfies a rule—or insignificant pre-solution activity (e.g., gathering data)—i.e., obtaining location information.
Accordingly, claims 1–9 are rejected under 35 U.S.C. § 101.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection of Claims 1, 4, and 6–7
Claims 1, 4, and 6–7 are rejected under 35 U.S.C. § 103 as being unpatentable over Abbas et al. (US20180060827A1; from here on referred to as Abbas), in view of Ide et al. (US20130197890A1; from here on referred to as Ide), and in view of Clifford et al. (US20210398683A1; from here on referred to as Clifford).

As to claim 1, Abbas discloses a schedule management system with automatic travel plan augmentation, the system comprising a central processing unit executing software instructions for:
	a location history acquisition part that acquires history of location information (“In addition to managing requests generated by the first, second, and/or third users of the first, second, and third mobile devices 106, 108, 110, the scheduler 134 predicts vehicle requests based on the analysis of the vehicle usage and calendar event data performed by the historical trip tracker 616 [i.e., location information of a user is acquired].” See at least ¶¶ 78–83.);
	an estimating part that estimates a location for the user (“The vehicle locator 610 determines a current location of the vehicle 102 or an expected location of the vehicle 102 at a time preceding the calendar event with which the new vehicle request is associated. [i.e., the user’s location is estimated].” See at least ¶ 62.). 
	a schedule acquisition part that acquires, from the user's schedule information, a scheduled event with a specified destination and start time of the event (“The communicator 132 of the user application 120 sends the calendar event data (e.g., data received in connection with the event time fields 204, the location field 206, ….) to the first processor 104 of the vehicle 102 [i.e., a user’s schedule information including a scheduled event with a specified destination and start time is acquired].” See at least ¶ 53; FIGS. 2, 3, & 5);
a determining part that determines a starting point of the user based at least in part on the start time indicated by the scheduled event and the estimated location of the user corresponding to the indicated start time (“The vehicle locator 610 determines the current or expected location of the vehicle 102 using, for example, GPS information or location data for a previously scheduled calendar event preceding the calendar event for the new vehicle request (e.g., location data stored in the database 602) [i.e., determining the user’s starting point based on prior calendar events is analogous to determining the user’s starting point based on the user’s estimated location at a time prior to a start time of a scheduled event.].” See at least ¶ 62). 
a searching part that:
identifies a route to travel from the determined starting point to the destination of indicated by the scheduled event (“The trip planner 608 determines one or more routes of the vehicle 102 to reach the location of the new vehicle request based on the current or expected location of the vehicle 102 as determined by the vehicle locator 610 …. the trip planner 608 selects a route from two or more available routes based on, for example, shortest distance, traffic delays, construction, etc.” See at least ¶ 63.), and
determines a travel time for the identified route (“The trip planner 608 calculates the estimated travel time for the vehicle 102 to reach the intended location based on the selected route and determines an arrival time of the vehicle at the location.” See at least ¶ 64.);
	a calculating part that calculates a departure time for travel to the destination based at least in part on the determined travel time for the identified route (“Based on the scheduled event time, the estimated travel time, the arrival buffer time, and the extra preparation time (e.g., to warm the vehicle), the trip planner 108 determines that vehicle 102 will arrive at 10:55 am to account for the arrival buffer time and should travel to the location at 10:20 to account for the travel time and the preparation time to warm the vehicle [i.e., a departure time is calculated based on the determined travel time for the identified route].” See at least ¶ 64.); and 
	an entry part that edits the schedule information of the user to add a travel event generated to include indication of the departure time (“The request confirmer 606 adds the new vehicle request to the vehicle calendar 603 of the database 602. After the new vehicle request has been added to the vehicle calendar 603, the scheduler 134 directs the vehicle 102 to fulfill the request at the scheduled time.” See at least ¶ 76, FIGS. 2, 3, and 5.). 
	Abbas fails to explicitly disclose:
the estimation being based at least in part on the history of the location information; and
acquiring a history of location information of a terminal used by a user.
	However, Ide teaches: 
the estimation being based at least in part on the history of the location information (“With prediction processing, the mobile terminals 51 then obtain the parameters of the user's activity model obtained by learning, estimates the user's current point node from movement history data to be obtained in real time, and further calculates the destination node, and an arrival probability, representative routes, and time required thereto.” See at least ¶ 133, FIG. 1.)
acquiring a history of location information of a terminal used by a user (“Movement history data obtained by the sensor devices of the mobile terminals 51 is transmitted to the server 52. The server 52 learns, based on the received movement history data for learning, a user's activity model, and stores this.” See at least ¶ 133, FIG. 2).
	Abbas discloses estimating an estimating part that estimates a location of a user, and a determining part that determines a starting point of the user based at least in part on a start time of a scheduled event and the estimated location of the user corresponding to the start time. Ide teaches the estimation being based at least in part on the history of the location information, and acquiring a history of location information of a terminal used by a user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abbas with the feature of: the estimation being based at least in part on the history of the location information; and acquiring a history of location information of a terminal used by a user—as taught by Ide—because they are well-known features in the art. First, it is well-known that history of location information is a useful factor for predicting a user’s location. Such history can be used in, for example, models known in the art (e.g., machine-learning models) that use the user’s history to calculate one or more probabilities of where the user is or will be located. Continuing, a mobile terminal is useful for tracking a user as it a computing device with GPS capabilities that a user carries with them for a large portion of their days. As such, a person with ordinary skill in the art would recognize that acquiring the history of location information from a user’s terminal would be an effective means of acquiring the history of location information of the user, and that the acquired history of location information may be used to estimate the user’s location. Accordingly, the incorporation of this feature enhances schedule management.  
The combination of Abbas and Ide fails to explicitly disclose: 
estimating a location of the user for at least one cyclically recurring time period; and
determining a starting point of the user at least in part on the estimated location of the user for a cyclically recurring time period.
	However, Clifford teaches: 
estimating a location of the user for at least one cyclically recurring time period (“In block 910, the particular electronic device may identify one or more base location areas within which the particular electronic device is frequently located [i.e., the user’s location is estimated]. For example, the particular electronic device may look at historical location data for the particular electronic device and identify locations in which the user is located for long periods of time on a semi-regular basis [i.e., a cyclically recurring time period].” See at least ¶ 73.);
	and determining a starting point of the user at least in part on the estimated location of the user for a cyclically recurring time period (“In block 910, the particular electronic device may identify one or more base location areas within which the particular electronic device is frequently located [i.e., the user’s location is estimated]. For example, the particular electronic device may look at historical location data for the particular electronic device and identify locations in which the user is located for long periods of time on a semi-regular basis [i.e., a cyclically recurring time period].” See at least ¶ 73.).
	Abbas discloses estimating an estimating part that estimates a location of a user, and a determining part that determines a starting point of the user based at least in part on a start time of a scheduled event and the estimated location of the user corresponding to the start time. Ide teaches the estimation being based at least in part on the history of the location information, and acquiring a history of location information of a terminal used by a user. Clifford teaches estimating a location of a user for a cyclically recurring time period.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Abbas and Ide and include the feature of: estimating a location of the user for at least one cyclically recurring time period; and determining a starting point of the user at least in part on the estimated location of the user for a cyclically recurring time period—as taught by Clifford—because they are useful features in the art. Taking into account where a user is likely to be located in a cyclically recurring time period may improve route calculations from the user’s estimated location to a scheduled event. For example, given a user’s estimated location for a cyclically recurring time period, more pertinent routes and modes of transportation may be determined in accordance with the estimated location. Accordingly, the incorporation of this feature enhances schedule management.

Independent claims 6–7 are rejected under the same rationale as independent claim 1 as the claims recite nearly identical subject matter but for minor differences.

As to claim 4, Abbas fails to explicitly disclose wherein the estimating part estimates the location of the user for a time period by analyzing whether the history of the location information includes location information that satisfies a location estimation rule that defines estimation conditions for estimating that the user is staying at a particular place during a time period.
	However, Ide teaches wherein the estimating part estimates the location of the user for a time period by analyzing whether the history of the location information includes location information that satisfies a location estimation rule that defines estimation conditions for estimating that the user is staying at a particular place during a time period (“The prediction main processor 33 estimates a state node corresponding to the user's current location (current point node) using the movement history data supplied from the prediction preprocessor 32 and the user's activity model obtained by learning of the learning block 11. As for estimation of a state node, the Viterbi maximum likelihood estimation or soft decision Viterbi estimation may be employed [i.e., the user’s location may be estimated based on a Viterbi estimation, which is a form of a method of which an information processing apparatus may utilize to estimate a user’s location; that is, a Viterbi estimation is analogous to a location estimation rule].” See at least ¶ 124. See also ¶¶ 172–173, FIGS. 12–14, 17.).
	Abbas discloses estimating a location of a user before a scheduled event. Ide teaches estimating the location of the user by determining whether the history of the location information satisfies a location estimation rule.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abbas and include the feature of: wherein the estimating part estimates the location of the user for a time period by analyzing whether the history of the location information includes location information that satisfies a location estimation rule that defines estimation conditions for estimating that the user is staying at a particular place during a time period—as taught by Ide—because referring to location estimation rules may aid in estimating a specific user’s location present in a user’s location history. As such, the user’s location may be determined at a meta level beyond the coordinates of the user, such as whether the user is at home, work, shopping, etc. Accordingly, more pertinent routes can be recommended to the user based on the determination of the user’s location based on location estimation rules. Hence, the incorporation of this features enhances schedule management.
	The combination of Abbas and Ide fails to explicitly disclose estimating the location of the user for the at least one cyclically recurring time period, wherein the location estimation rule defines estimation conditions for estimating that the user is staying at a particular place during a cyclically recurring time period. 
	However, Clifford teaches estimating the location of the user for the at least one cyclically recurring time period, wherein the location estimation rule defines estimation conditions for estimating that the user is staying at a particular place during a cyclically recurring time period (“In block 910, the particular electronic device may identify one or more base location areas within which the particular electronic device is frequently located [i.e., the user’s location is estimated]. For example, the particular electronic device may look at historical location data for the particular electronic device and identify locations in which the user is located for long periods of time on a semi-regular basis [i.e., a cyclically recurring time period].” See at least ¶ 73.).
Abbas discloses estimating a location of a user before a scheduled event. Ide teaches estimating the location of the user by determining whether the history of the location information satisfies a location estimation rule. Clifford teaches estimating a user’s location in a cyclically recurring time period. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Abbas and Ide and include the feature of: estimating the location of the user for the at least one cyclically recurring time period, wherein the location estimation rule defines estimation conditions for estimating that the user is staying at a particular place during a cyclically recurring time period —as taught by Clifford—because they are useful features in the art. Taking into account where a user is likely to be located in a cyclically recurring time period may improve route calculations from the user’s estimated location to a scheduled event. For example, given a user’s estimated location for a cyclically recurring time period, more pertinent routes and modes of transportation may be determined in accordance with the estimated location. Accordingly, the incorporation of this feature enhances schedule management.



Rejection of Claims 2–3 and 9
Claims 2–3 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Abbas, in view of Ide, and in view of Clifford as applied to claim 1 above, further in view of Gordon et al. (US20190212155A1; from here on referred to as Gordon)  and in view of Beaumont et al. (US20160148163A1; from here on referred to as Beaumont).

As to claim 2, Abbas fails to explicitly disclose the estimating part further estimates a travel means of the user for a time period, the estimation being based at least in part on the history of the location information. 
	However, Ide teaches the estimating part further estimates a travel means of the user for a time period, the estimation being based at least in part on the history of the location information (“The movement attribute identifying unit 92 learns the user's behavioral state (moving state) as a probabilistic state transition model (HMM), and identifies the movement attribute using the probabilistic state transition model obtained by learning. As for the movement attribute, at least ‘stay state’ and ‘moving state’ have to exist. With the present embodiment, as will be described with reference to FIG. 12 and so forth, the movement attribute identifying unit 92 outputs the movement attribute obtained by further classifying ‘moving state’ using multiple moving means such as walk, bicycle, car, and so forth. [i.e., the user’s travel means is estimated by referring to the user’s history of the location information].” See at least ¶ 214, FIGS. 12–14.). 
	 Abbas discloses an estimating part that estimates a location of the user before a scheduled event. Ide teaches the estimating part further estimates a travel means of the user for a time period, the estimation being based at least in part on the history of the location information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abbas and include the feature of: the estimating part further estimates a travel means of the user for a time period, the estimation being based at least in part on the history of the location information—as taught by Ide—because it is a useful feature in the art. Such a feature may aid an in determining a route that accounts for the user’s travel means, thus ensuring that the user’s route is optimal. Accordingly, the incorporation of this feature enhances schedule management.
	The combination of Abbas, Ide, and Clifford fails to explicitly disclose:
	the determining part further determines a travel means for the scheduled event based at least in part on the start time indicated by the scheduled event and the travel means for the time period corresponding to the indicated start time, and
	the searching part identifies the route based at least in part on the travel means determined by the determining part.
	However, Gordon teaches:
the determining part further determines a travel means for the scheduled event based at least in part on the start time indicated by the scheduled event and the travel means for the time period corresponding to the indicated start time (“Moving target service 110 may assess the one or more modes of transportation available to the user and the user budget for the navigation in determining which of predicted future location 364, predicted future location 366, and predicted future location 368 to recommend to the user as a particular predicted future location and mode of transportation to optimize the user's travel time, within the budget available to the user. ¶ 70. In addition, moving target service 110 may identify that based on the travel modes available to the user, if the user were to change course and attend the event scheduled in the user's electronic calendar, the predicted arrival time is “3:13 PM”, as illustrated at reference numeral 532 [i.e., a travel means for arriving to a scheduled event at an indicated start time is determined].” See at least ¶ 78; FIG. 5.), and
	the searching part identifies the route based at least in part on the travel means determined by the determining part (“Moving target service 110 may assess the one or more modes of transportation available to the user and the user budget for the navigation in determining which of predicted future location 364, predicted future location 366, and predicted future location 368 to recommend to the user as a particular predicted future location and mode of transportation to optimize the user's travel time, within the budget available to the user.” See at least ¶ 70).
	Abbas discloses an estimating part that estimates a location of the user before a scheduled event. Ide teaches the estimating part further estimates a travel means of the user for a time period, the estimation being based at least in part on the history of the location information. Clifford teaches estimating a user’s location in a cyclically recurring time period. Gordon teaches determining a travel means for traveling to a scheduled event, and identifying a route that based at least in part on the determined travel means.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Abbas, Ide, and Clifford and include the features of: the determining part further determines a travel means for the scheduled event based at least in part on the start time indicated by the scheduled event and the travel means for the time period corresponding to the indicated start time, and the searching part identifies the route based at least in part on the travel means determined by the determining part—as taught by Gordon—because they are useful features in the art. Indeed, such features may aid in providing a user the optimal means to reach a destination, thus increasing the probability that the user may reach their scheduled event in time. From a different perspective, such a feature may aid in providing a user one or more routes which use energy-efficient means of transportation (e.g., walking, biking, public transportation, etc.) which may be desirable for energy-conscious users. Accordingly, the incorporation of these feature enhance schedule management.
	The combination of Abbas, Ide, Clifford, and Gordon fails to explicitly disclose:
estimating a travel means of the user for the at least one cyclically recurring time period; and 
determining a travel means for the scheduled event based at least in part on the travel means for the cyclically recurring time period corresponding to the indicated start time. 
However, Beaumont teaches: 
estimating a travel means of the user for the at least one cyclically recurring time period ( “A particular travel time that …is recurring and/or predicted to recur, such as … traveling to work in the morning and from work in the afternoon [i.e., a recurring time period, which is analogous to cyclically recurring time period, is disclosed].” See at least ¶ 56, FIG. 7. “The data table 800 may be used to … predict available times and travel times for an event that may then be noted in an electronic calendar associated with a user, along with … modes of transportation used to and from certain locations and/or at certain times [i.e., a mode of transportation for a cyclically recurring time period may be estimated.].” See at least ¶ 58, FIG. 8. Examiner notes that recurring time periods, such as walking to work, are shown in FIG. 8. See also ¶ 59, which also discusses determining a travel means of a user for a cyclically recurring time period.); and 
determining a travel means for the scheduled event based at least in part on the travel means for the cyclically recurring time period corresponding to the indicated start time (“The data table 800 may be used to … predict available times and travel times for an event that may then be noted in an electronic calendar associated with a user, along with … modes of transportation used to and from certain locations and/or at certain times.” See at least ¶ 58, FIG. 8. Examiner notes that recurring time periods, such as walking to work, are shown in FIG. 8. See also ¶ 59, which also discusses determining a travel means of a user for a cyclically recurring time period.).
Abbas discloses an estimating part that estimates a location of the user before a scheduled event. Ide teaches the estimating part further estimates a travel means of the user for a time period, the estimation being based at least in part on the history of the location information. Clifford teaches estimating a user’s location in a cyclically recurring time period. Gordon teaches determining a travel means for traveling to a scheduled event, and identifying a route that based at least in part on the determined travel means. Beaumont teaches determining a travel means for a user for at least one cyclically recurring time period. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Abbas, Ide, Clifford, and Gordon and include the features of: estimating a travel means of the user for the at least one cyclically recurring time period; and determining a travel means for the scheduled event based at least in part on the travel means for the cyclically recurring time period corresponding to the indicated start time—as taught by Beaumont—because they are useful features in the art. By estimating a user’s mode of transportation at a certain cyclical time period, identifying an optimal route to a scheduled event may be made more efficiently. For example, identifying that a user is walking at a certain cyclical time period may aid in determining routes that take into account the user’s walking status, such as a routes which may be completed by walking or public transportation instead of by, for example, personal motor vehicles. Accordingly, the incorporation of this feature enhances schedule management.

As to claim 3, Abbas fails to explicitly disclose estimating the travel means of the user for each time period based at least in part on:
	travel means estimation rules that define estimation conditions for each travel means,
	a pattern of travel of the user obtained from the history of the location information; and
	a determination of which of the estimation conditions the travel pattern of the user satisfies.
However, Ide teaches:
travel means estimation rules that define estimation conditions for each travel means (“The behavioral state labeling unit 102 adds the user's behavioral state to the data of moving speed to be sequentially supplied from the moving speed data storage unit 101 in a time-series manner … The behavioral state labeling unit 102 supplies the labeled moving speed data which is the data of moving speed correlated with the behavioral state, to the behavioral state learning unit 103 [i.e.,  the user’s behavioral state is classified based at least on the velocity of the user’s movement as shown in FIG. 13. That is, the user’s behavior is classified based on travel means estimation rules].” See at least ¶ 222, FIGS. 11–14.),
	a pattern of travel of the user obtained from the history of the location information (“The movement attribute identifying unit 92 learns the user's behavioral state (moving state) as a probabilistic state transition model (HMM), and identifies the movement attribute using the probabilistic state transition model obtained by learning. As for the movement attribute, at least “stay state” and “moving state” have to exist. With the present embodiment … the movement attribute identifying unit 92 outputs the movement attribute obtained by further classifying “moving state” using multiple moving means such as walk, bicycle, car, and so forth. [i.e., the user’s travel means is estimated by referring to the user’s pattern of travel obtained from the history of the location information].” See at least ¶ 214, FIGS. 12–14); and
	a determination of which of the estimation conditions the travel pattern of the user satisfies (“Also, with ‘stay’, there can be seen a feature wherein the advancing direction θ is instantly greatly changed, and it is found that discrimination with ‘walk’ is easy. In this manner, according to the filtering processing by moving average, and according to the user's movement being represented with the moving speed v and advancing direction θ, it is found that discrimination between ‘walk’ and ‘stay’ becomes easy [i.e., the travel means of the user is determined based on which of the estimation conditions (e.g., whether the moving speed and advancing direction indicate a stay or walk position) the user’s travel pattern satisfies].” See at least ¶ 236. FIGS. 12–14).
Abbas discloses an estimating part that estimates a location of the user before a scheduled event. Ide teaches estimating the user’s travel means based at least in part on travel means estimation rules and a pattern of travel of the user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abbas and include the features of: —as taught by Ide—because they are useful features in the art. such a feature is useful it accounts for a user’s preferred transportation means. As a matter of fact, the incorporation of this feature may aid in providing routes that account for the user’s preferences, thus enhancing travel planning. Additionally, referring to travel means conditions may aid in estimating travel means present in the user’s travel pattern. As such, the estimation of the travel means of the user may be made more accurate, and more pertinent routes can be recommended to the user. Hence, the incorporation of these features enhance schedule management.

As to claim 9, the combination of Abbas, Ide, Clifford, and Gordon fail to explicitly disclose wherein the travel event generated by the entry part further includes indication of the travel means estimated by the estimating part.
	However, Beaumont teaches wherein the travel event generated by the entry part further includes indication of the travel means estimated by the estimating part (“Note that modes of transportation are indicated in column 810, and thus a device accessing the table 800 in accordance with present principles may … locate the entry 802 and then identify modes of transportation from column 810 for entry 802 to thus predict one or more modes of transportation that are likely to be used in the future … under similar circumstances.” See at least ¶ 59, FIG. 8.).
	Abbas discloses an estimating part that estimates a location of the user before a scheduled event. Ide teaches the estimating part further estimates a travel means of the user for a time period, the estimation being based at least in part on the history of the location information. Clifford teaches estimating a user’s location in a cyclically recurring time period. Gordon teaches determining a travel means for traveling to a scheduled event, and identifying a route that based at least in part on the determined travel means. Beaumont teaches wherein the travel event generated by the entry part further includes indication of the travel means estimated by the estimating part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Abbas, Ide, Clifford, and Gordon and include the feature of: wherein the travel event generated by the entry part further includes indication of the travel means estimated by the estimating part—as taught by Beaumont—because it is a useful feature in the art. This feature may aid a user to assess if the historical information is accurate. For instance, a user may observe that they are predicted to be driving for a certain cyclical time period, when in fact they are taking a bus. Thus, a user may be able to modify the historical data to properly reflect the user’s historical data. In another case, this feature may aid a user in making decisions pertaining to navigation to a scheduled event. For example, a user may observe that a schedule indicates that determined route involves driving. A user who does not wish to drive may thus modify the route to utilize a different mode of transportation. Accordingly, the incorporation of this feature enhances schedule management.

Rejection of Claim 5
Claims 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Abbas, in view of Ide, and in view of Clifford as applied to claim 1 above, further in view of Wender (US20200226553A1).

As to claim 5, Abbas fails to explicitly disclose wherein: 
the estimating part includes a pre-trained model that has been trained using data of dates and times in association with location information contained in the history of the location information, 
the estimating part obtains location information that is output from the pre-trained model, and
the estimating part estimates the location of the user based at least in part on the obtained location information.
	However, Ide teaches wherein:
the estimating part includes a pre-trained model that has been trained using data of dates and times in association with location information contained in the history of the location information (“The learning block 11 performs learning processing wherein the user's activity model (state model that represents the user's behavior and activity patterns) is learned as a probabilistic state transition model using the user's movement history data [i.e., a pre-trained model that has been trained with location information is taught].” See at least ¶¶104–105.), 
the estimating part obtains location information that is output from the pre-trained model (“The learning postprocessor 24 generates times series data of a state node (node series data) of the user's activity model corresponding to the movement history data [i.e., the pre-trained model is trained using dates and times combined with location information].” See at least  ¶ 117.), and
the estimating part estimates the location of the user based at least in part on the obtained location information (“The prediction block 13 estimates the user's current location using the user's activity model using a user activity model according to the parameters obtained by learning. [i.e., the user’s location is estimated based on the obtained location information].” See at least ¶ 107.).
Abbas discloses an estimating part that estimates a location of the user before a scheduled event. Ide teaches a pre-trained model trained with historical location information, and using the pre-trained model to estimate the location of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abbas and include the features of: the estimating part includes a pre-trained model that has been trained using data of dates and times in association with location information contained in the history of the location information, the estimating part obtains location information that is output from the pre-trained model, and the estimating part estimates the location of the user based at least in part on the obtained location information—as taught by Ide—because they are well-known features in the art. A person of ordinary skill in the art would have recognized that a pre-trained model may be useful for accurately estimating a user’s location, as the model may account for variations and anomalies in a user’s behavior. Accordingly, the incorporation of these features enhance schedule management. 
The combination of Abbas, Ide, and Clifford fails to explicitly disclose the output of the pre-trained model is based at least in part on input of the start time indicated by the scheduled event.
However, Wender teaches the output of the pre-trained model is based at least in part on input of the start time indicated by the scheduled event (“At step 802, the process 800 of FIG. 8 includes receiving input corresponding to a calendar data entry [i.e., a specified start time of a scheduled event is inputted].” See at least ¶ 172; FIG. 8. “At step 806, the process 800 includes determining, using the tracking data, an approximate geolocation of the device [i.e., the user’s location is acquired upon input of the scheduled event].” See at least ¶ 182; FIG. 8.). 
Abbas discloses an estimating part that estimates a location of the user before a scheduled event. Ide teaches a pre-trained model trained with historical location information, and using the pre-trained model to estimate the location of the user. Clifford teaches estimating a user’s location in a cyclically recurring time period. Wender teaches that the output of the pre-trained model is based at least in part on input of a start time of a scheduled event.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Abbas, Ide, and Clifford with the feature of: the output of the pre-trained model is based at least in part on input of the start time indicated by the scheduled event—as taught by Wender—because it is a useful feature in the art. This feature may aid in providing up-to-date and relevant location information in response to receiving an input of a start time to an event. For example, the pre-trained model may estimate a user’s future location at a set time in the future before the inputted start time of the event. Accordingly, an apparatus may provide a route from the predicted future location to the event location, thus saving time and providing convenience to the user. Accordingly, the incorporation of these features enhance schedule management.

Rejection of Claim 8
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Abbas, in view of Ide, and in view of Clifford as applied to claim 1 above, further in view of Forstall et al. (US20090006994A1; from here on referred to as Forstall).

As to claim 8, the combination of Abbas, Ide, and Clifford fails to explicitly disclose wherein the travel event generated by the entry part further includes indication of the route identified by the searching part.
	However, Forstall teaches wherein the travel event generated by the entry part further includes indication of the route identified by the searching part (“A route can be provided superimposed on the map indicating a route from a location associated with the first calendar entry to a location associated with the second calendar entry.” See at least ¶ 5, FIGS. 6, 10, 11.).
	Abbas discloses an entry part that edits the schedule information of a user to add a travel event generated to include indication of the departure time. Ide teaches the estimation of the user’s location being based at least in part on the history of the location information, and acquiring a history of location information of a terminal used by a user. Clifford teaches estimating a location of a user for a cyclically recurring time period. Forstall teaches wherein the travel event generated by the entry part further includes indication of the route identified by the searching part.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Abbas, Ide, and Clifford with the feature of: wherein the travel event generated by the entry part further includes indication of the route identified by the searching part—as taught by Forstall—because it is a useful feature in the art. Providing an indication of the route, such as a visual one, may aid a user to prepare navigation to the scheduled event. Furthermore, the provision of additional information through the indication of the route may aid the user to make decisions on how to perform the navigation. For example, a user analyzing an indication may observe that the route goes through a closed road, hence discovering the need to modify the route. Accordingly, the incorporation of this feature enhances schedule management. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668